Per Curiam. Appellee took from one Hall a bill of sale of certain articles, and left Hall in possession of them. After a time Hall left the city and the evidence tended to show, and the court below found, that appellee took possession of the articles under the bill of the sale before the writ of attachment under which appellants claim the goods was levied, and that at the time of said levy appellee was in possession of said goods by his custodian. This finding of the court is controverted by appellants, but after an examination of the record and consideration of appellants’' points and authorities, we are unable to concur in their contention. Ho fraud in fact is imputed to appellee, and whether he had taken legal possession of the goods before the attachment became a lien is a question which was, under the facts as shown in the record, conclusively settled in favor of appellee by the finding of the trial court. Judgment will be affirmed. Judgment affirmed.